Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells US 20030189169 A1.


Regarding Claim(s) 1, Wells teaches: An atmospheric pressure chemical ionization source for a mass spectrometer, comprising: 
a heated vaporization tube defining a lumen extending from an inlet end to an outlet end along a central longitudinal axis, the outlet end of the tube configured to be disposed within an ion source housing in fluid communication with the sampling orifice of a mass spectrometer; (Wells fig. 3a 133)
(Wells fig. 3a 123; [0031] – An inlet configured to receive a liquid sample would be identical to one that receives a sample mixed with a solvent, and thus the examiner does not assign any patentable weight to ‘wherein a liquid sample comprising solvent molecules and sample molecules’ beyond simply that it is a liquid sample. However the examiner will note that the spectrum of the sample shown in figures 5,6 has multiple constituents, so one may be referred to as the sample molecules and another as a solvent.)
wherein the outlet end of the sampling probe is configured to discharge the liquid sample into a sample spray exhibiting a central axis that is not coaxial with the central longitudinal axis of the lumen, (Wells fig. 3a 123 is not coaxial with 133)
wherein the heated vaporization tube is configured to vaporize at least a portion of said solvent molecules and sample molecules as the sample spray traverses the lumen toward the outlet end thereof; (Wells [0011])
and a charge source disposed adjacent to the outlet end of the vaporization tube configured to apply an electric charge to the vaporized solvent molecules and sample molecules as said vaporized solvent molecules and sample molecules exit from the outlet end of the heated vaporization tube into the ion source housing so as to ionize the sample molecules within the ion source housing. (Wells fig. 2; [0033])

Regarding Claim(s) 2, Wells teaches: wherein the central axis of the sample spray is offset from and substantially parallel to the central longitudinal axis of the lumen. (Wells fig. 3a 123 is not coaxial but is parallel with 133)

Regarding Claim(s) 3, Wells teaches: further comprising a gas source configured to provide a gas flow about the sampling probe to direct the liquid sample discharged from the sampling probe toward an inner sidewall of the heated vaporization tube. (Wells fig. 3a 127)

Regarding Claim(s) 4, Wells teaches: wherein the central axis of the sample spray intersects the heated vaporization tube. (Wells fig. 3b 123 is at an angle to 133)

Regarding Claim(s) 5, Wells teaches: wherein the outlet end of the sampling probe is configured to nebulize the liquid sample. (Wells [0040])

Regarding Claim(s) 6, Wells teaches: wherein the sampling probe comprises a liquid conduit having an outlet end for discharging the liquid sample and a gas conduit at least partially surrounding the liquid conduit for providing a nebulizing gas about the liquid sample discharged from the outlet end of the liquid conduit. (Wells [0040])

Regarding Claim(s) 7, Wells teaches: wherein at least the outlet end of the liquid conduit extends along a longitudinal axis that intersects the heated vaporization tube. (Wells [0040])

Regarding Claim(s) 8, Wells teaches: wherein the vaporization tube is configured to be heated to a temperature in a range of about 100 0C to about 750 0C. (Wells [0041] – Reserpine boils at 265 C so the device must be at least that hot to work in the example given.)

Regarding Claim(s) 9, Wells teaches: wherein the charge source comprises a corona discharge needle. (Wells fig. 2; [0033])

Regarding Claim(s) 10, Wells teaches: wherein the heated vaporization tube and the sampling probe are configured such that the vaporized solvent molecules and sample molecules preferentially exit the heated vaporization tube from a side of the lumen's central longitudinal axis. (Wells fig. 3b 123 is at an angle to 133)

Regarding Claim(s) 11, Wells teaches: wherein the charge source is disposed adjacent to the distal end of the vaporization tube on said side from which said vaporized solvent molecules and sample molecules preferentially exit. (Wells fig. 2; [0033])

Regarding Claim(s) 12, Wells teaches: A method of ionizing sample molecules within a liquid sample, comprising: 
discharging a liquid sample from an outlet end of a sampling probe into a lumen of a heated vaporization tube, wherein the lumen of the heated vaporization extends along a central longitudinal axis, (Wells fig. 3a 133)
wherein the liquid sample is discharged as a sample spray exhibiting a central axis that is not coaxial with the central longitudinal axis of the lumen; (Wells fig. 3a 123)
vaporizing at least a portion of solvent molecules and sample molecules within the liquid sample as the sample spray traverses the lumen toward an outlet end of the heated vaporization tube; (Wells fig. 3a 123; [0031] – An inlet configured to receive a liquid sample would be identical to one that receives a sample mixed with a solvent, and thus the examiner does not assign any patentable weight to ‘wherein a liquid sample comprising solvent molecules and sample molecules’ beyond simply that it is a liquid sample. However the examiner will note that the spectrum of the sample shown in figures 5,6 has multiple constituents, so one may be referred to as the sample molecules and another as a solvent.)
applying an electrical charge to at least one of the vaporized solvent molecules and sample molecules as they exit the outlet end of the heated vaporization tube into an ionization chamber such that the sample molecules are ionized within the ionization chamber; (Wells fig. 2; [0033])
and transmitting the ionized sample molecules from the ionization chamber into a sampling orifice of a mass spectrometer; performing mass spectrometric analysis of the ionized sample molecules. (Wells fig. 2; [0033])

Regarding Claim(s) 13, Wells teaches: wherein the ionization chamber is maintained at substantially atmospheric pressure. (Wells abstract)

Regarding Claim(s) 14, Wells teaches: wherein the central axis of the sample spray as the sample spray exits the sampling probe is offset from and substantially parallel to the central longitudinal axis. (Wells fig. 3a 123 is not coaxial but is parallel with 133)

Regarding Claim(s) 15, Wells teaches: further comprising providing a gas flow between an outer surface of the sampling probe and an inner wall of the heated vaporization tube, wherein the gas flow is configured to maintain the liquid sample discharged from the sampling probe toward the inner wall of the heated vaporization tube on the side of the central longitudinal axis on which the sample spray is offset. (Wells fig. 3a 127)

Regarding Claim(s) 16, Wells teaches: wherein the central axis of the sample spray as the sample spray exits the sampling probe intersects the heated vaporization tube. (Wells fig. 3b 123 is at an angle to 133)

Regarding Claim(s) 17, Wells teaches: wherein the sampling probe is configured to nebulize the liquid sample. (Wells [0040])

Regarding Claim(s) 18, Wells teaches: further comprising maintaining the heated vaporization tube at a temperature in a range of about 100 0C to about 750 0C. (Wells [0041] – Reserpine boils at 265 C so the device must be at least that hot to work in the example given.)

Regarding Claim(s) 19, Wells teaches: wherein the vaporized solvent molecules and sample molecules preferentially exit the heated vaporization tube from one side of the lumen's central longitudinal axis. (Wells fig. 3b 123 is at an angle to 133)

Regarding Claim(s) 20, Wells teaches: wherein the electrical charge is applied by a charge source disposed adjacent to the outlet end of the vaporization tube on said side from which said vaporized solvent molecules and sample molecules preferentially exit from the heated vaporization tube. (Wells [0040])

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881